Title: From Thomas Jefferson to Benjamin Harrison, 12 January 1785
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Paris Jan. 12. 1785

The letter of July 20. 1784 with which your Excellency was pleased to honour me and which inclosed the resolution of assembly for the statue of Genl. Washington came to my hands on the 29th. of Nov. by Mr. Short: and a few days afterwards I received a duplicate of it. As it was not practicable to get the business into any train before the sailing of the December packet, I omitted acknol–  eging it’s receipt till the packet of this month should sail. There could be no question raised as to the Sculptor who should be employed, the reputation of Monsr. Houdon of this city being unrivalled in Europe. He is resorted to for the statues of most of the sovereigns in Europe. On conversing with him, Doctr. Franklin and myself became satisfied that no statue could be executed so as to obtain the approbation of those to whom the figure of the original is known, but on an actual view by the artist. Of course no statue of Genl. Washington, which might be a true evidence of his figure to posterity could be made from his picture. Statues are made every day from portraits but if the person be living, they are always condemned by those who know him for a want of resemblance, and this furnishes a conclusive presumption that similar representations of the dead are equally unfaithful. Monsr. Houdon whose reputation is such as to make it his principal object, was so anxious to be the person who should hand down the figure of the General to future ages, that without hesitating a moment he offered to abandon his business here, to leave the statues of kings unfinished, and to go to America to take the true figure by actual inspection and mensuration. We beleive, from his character, that he will not propose any very considerable sum for making this journey; probably two or three hundred guineas, as he must necessarily be absent three or four months and his expences will make at least a hundred guineas of the money. When the whole merit of the peice was to depend on this previous expenditure, we could not doubt your approbation of the measure: and that you would think with us that things which are just or handsome should never be done by halves. We shall regulate the article of expence as oeconomically as we can with justice to the wishes of the world. This article, together with the habit, attitude, devices &c. are now under consideration, and till they be decided on, we cannot ultimately contract with Monsr. Houdon. We are agreed in one circumstance, that the size shall be precisely that of the life. Were we to have executed a statue in any other case, we should have preferred making it somewhat larger than the life; because as they are generally a little elevated, they appear smaller but we think it important that some one monument should be preserved of the true size as well as figure, from which all other countries (and our own at any future day when they shall desire it) may take copies, varying them in their dimensions as may suit the particular situation in which they wish to place them. The duty as well as glory of this preservation we think belongs peculiarly to Virginia. We are sensible that the  eye, alone considered, will not be quite as well satisfied; but connecting the consideration that the whole, and every part of it presents the true size of the life, we suppose the beholder will receive a greater pleasure on the whole. Should we agree with Monsr. Houdon he will come over in the April packet and of course may be expected in Virginia about the last of May. His stay with the General will be of about a month. This will be employed in forming his bust of plaister. With this he will return to Paris, and will then be between two and three years in executing the whole in marble. I have thought it my duty to detail to your Excellency our ideas on this subject as far as they are settled, that if in any point we are varying from the wishes of the Executive or legislature, we may be set right in time. I conjecture that you will receive this about the latter end of February and as Monsr. Houdon will not set out till about the 12th. or 14th. of April there may be time to receive your pleasure in the mean while. We think that the whole expence of the journey and execution of the figure will be within the limits conjectured by your Excellency: but of this we cannot be certain as yet. I have the honour to be with sentiments of the highest respect Your Excellency’s Most obedient and most humble servt.,

Th: Jefferson

